*152
ORDER

PER CURIAM.
Defendant appeals the motion court’s dismissal of his Rule 24.035 motion for post-conviction relief. The motion court dismissed the motion on grounds it was filed more than ninety-days after his delivery to the department of corrections.
We have reviewed the briefs of the parties and the record on appeal and find the conclusion of the motion court that Defendant failed to timely file his application for post-conviction relief is not clearly erroneous. Defendant’s sole point on appeal concerns a claim challenging the time limitations for Rule 24.035 motions. The Missouri Supreme Court in Day v. State, 770 S.W.2d 692, 695 (Mo. bane 1989) upheld the post-conviction filing restrictions as valid and mandatory. Defendant acknowledges this precedent and requests this court reconsider the issue. We decline. This court has consistently held the time limitations are reasonable and any failure to comply requires dismissal of the claim. As an extended opinion would have no prece-dential value, we affirm the judgment in accordance with Rule 84.16(b).